DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment

This office action is in response to Appeal Brief filed on December 10, 2020 in response to PTO office action mailed on July 21, 2020.

Claims 1-4, 6-15 and 17-27 are presented.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given during a telephone interview with Simon Ford, (Reg. No. 57,863), on March 30, 2021.

The application has been amended as follows:
In the claims

24. (CANCELLED)
25. (CANCELLED)
26. (CANCELLED)
27. (CANCELLED)

Allowable Subject Matter

Claims 1-4, 6-15 and 17-23 are allowed. 


Reason for Allowance

The following is an Examiner’s statement of reason for allowance:
The prior art of record, alone or in combination, fails to reach or suggest the claimed limitations as recited in the independent claims 1, 12 and 23.
In particular, the closest cited prior art, the combination of Lee et al. (US 20060161544 A1) with Das et al (US 20060036592 A1) and with Lim et al. (US 20080172353 A1) fails to teach the claimed limitations as recited in the claims.  Therefore, the 35 U.S.C. 103 rejection of claims 1-4, 6-15 and 17-23 has been withdrawn.  Thus claims 1-4, 6-15 and 17-23 are allowed. Claims 24-25 have been cancelled, as a result the 35 U.S.C. 101 rejection of claims 24-27 have been withdrawn.


Conclusion

Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to DINKU GEBRESENBET whose telephone 
number is 571-270-1636.  The examiner can normally be reached between 8am-
5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).